Citation Nr: 0425975	
Decision Date: 09/20/04    Archive Date: 09/29/04	

DOCKET NO.  99-20 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
benefit then sought on appeal.  The veteran, who had active 
service from July 1968 to February 1970, appealed that 
decision to the BVA, and the case was returned to the Board 
for appellate review.

An October 2002 BVA decision determined that new and material 
evidence had been received to reopen a previously denied 
claim for service connection for PTSD.  The Board then 
undertook additional development, and after additional 
evidence was received, returned the case to the RO in October 
2003 for additional adjudication.  The case was subsequently 
returned to the Board for further appellate review.


REMAND

A preliminary review of the record discloses that while the 
veteran was not diagnosed as having PTSD following VA 
examinations performed in January 1982 and May 1999, the 
veteran's treating physicians have diagnosed the veteran as 
having PTSD.  Despite these conflicting opinions as to 
whether the veteran currently has PTSD as a result of his 
service in Vietnam, the record at this point fails to 
document that the veteran was exposed to a stressful incident 
that would support a diagnosis of PTSD.  Service connection 
for PTSD requires not only a medical diagnosis of the 
disorder, but credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2003).

In this case, the veteran has asserted that stressful 
incidents he was exposed to while in Vietnam included 
witnessing the deaths of three individuals, his unit coming 
under frequent mortar and rocket attack, and being engaged in 
field operations and combat with the enemy.  In an effort to 
verify those stressful incidents, the Board contacted the 
Department of the Navy, specifically, Headquarters, United 
States Marine Corps, and in a January 2003 letter it was 
indicated that they were unable to identify any of the 
individuals in the veteran's claim as being killed in action 
and the records did not show that he participated in special 
operations and was not awarded a Combat Action Ribbon.  As 
for the mortar and rocket attacks, it was indicated that they 
had no means by which they could verify the incidents the 
veteran claimed without knowing the specific dates of each 
attack, if there were any casualties and the name of those 
casualties.  

The Board had also requested a copy of any available unit 
history of the units the veteran was assigned to while 
serving in Vietnam.  In response, it was indicated that 
information concerning the units the veteran was assigned to 
should be contained in command chronology submitted by the 
unit and that those records should be obtained from the 
Marine Corps Historical Center, History and Museums Division, 
Building 58, Washington Navy Yard, Washington, D.C.  20374-
0580.  It does not appear that a request for command 
chronologies was made and it is possible that such records 
might verify whether the veteran's units came under mortar 
and rocket attacks.

Under the facts and circumstances of this case, the Board is 
of the opinion that the veteran should be contacted for more 
information concerning the mortar and rocket attacks he was 
exposed to, including the specific dates of the attacks.  In 
addition, the Board is of the opinion that command 
chronologies should be reviewed to determine whether they 
provide any support for the veteran's contention that the 
units he was assigned to came under mortar and rocket 
attacks.

The Board also notes that the veteran appears to receive 
regular treatment for his PTSD from the VA Medical Center 
(VAMC) in New Orleans, Louisiana.  In this regard, an August 
2004 statement from a VA staff psychologist confirms that the 
veteran is actively participating in the outpatient PTSD 
program at that facility.  However, the most recent records 
pertaining to treatment the veteran has received are dated in 
December 2002.  Thus, given the passage of time, there are 
additional VA medical records that are not associated with 
the claims file.  The VA's duty to assist includes obtaining 
all relevant VA medical records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file records of treatment 
the veteran has received for PTSD from 
the VAMC in New Orleans, Louisiana, dated 
from December 2002 to the present date.

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the mortar and rocket attacks 
he reports he was exposed to while 
serving in Vietnam.  The veteran should 
be asked to provide specific details of 
the attacks, such as the dates, 
locations, a detailed description of 
events, units involved, whether there 
were any casualties, and the names of 
those casualties as requested by the 
United States Marine Corps in order to 
permit verification of those attacks.  
The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such detail an 
adequate search for verifying information 
cannot be conducted.

3.  If the veteran provides information 
requested by the United States Marine 
Corps in their January 2003 letter, the 
RO should request verification of whether 
the mortar and rocket attacks reported by 
the veteran occurred.

4.  The RO should contact the Marine 
Corps Historical Center, History and 
Museums Division, Building 58, Washington 
Navy Yard, Washington, D.C.  20374-0580 
and request either copies of command 
chronologies or a search of command 
chrolonologies in order to verify whether 
units the veteran was assigned to came 
under mortar and rocket attacks.  It 
should be noted that the veteran was 
assigned to the 13th Marine Air Base 
Squadron (MABS-13), Marine Air Group 13 
(MAG-13), 1st Marine Aircraft Wing (MAW) 
Fleet Marine Force (F&M) between March 
26, 1969, and October 27, 1969, and with 
the Headquarters Unit of a Marine Air 
Group, specifically H & MS-13, MAG-13, 
1st MAW, FMFPac between October 27, 1969, 
and March 31, 1970.  

5. If information is received which 
verifies the veteran was exposed to 
mortar and rocket attacks while in 
Vietnam, the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present, and more 
specifically, to determine whether the 
veteran meets the diagnostic criteria for 
a diagnosis of PTSD.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The RO should inform 
the examiner of the nature of the rocket 
and mortar attacks the veteran was 
exposed to while in Vietnam and the 
examiner should be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment on the link 
between the current symptomatology and 
the inservice stressors established by 
the record.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,[" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this current 


appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




